DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 14, 2020, has been entered.

Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1, 3, 4, 6-16, and 18-26 have been amended as requested.  Claims 2, 5, and 17 have been cancelled.  Thus, the pending claims are 1, 3, 4, 6-16, and 18-26, with claims 19-26 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 102 and 103 as set forth in sections 6 and 9 of the last Office action (Final Rejection mailed September 25, 2020).  However, the following new prior art rejection is set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a hot melt adhesive powder is distributed…in a point shape.”  The scope of “point shape” is unclear, since, by definition, a point is a particular spot or place occurring in two dimension, rather than a three-dimensional shape.  Therefore, claim 1 is rejected as being indefinite.  
Looking to the specification for clarification, it appears the adhesive is distributed in a discontinuous manner (e.g., spot or point bond pattern) to provide permeability (sections [0046] and [0050] of Pre-Grant Publication US 2019/0032286).  As such, for examination purposes, the claim limitation is interpreted as the adhesive being distributed in a point bond pattern.  
Claim 1 is also indefinite for the recitation “the turfed artificial yarn” since there is a lack of antecedent basis for the yarn being “turfed.”  Note the claim previously recites the yarn is “tufted” rather than “turfed.” 
Claims 3, 4, 6-16, and 18 are also rejected for their dependency upon claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0044599 issued to Stroppiana, as supported by the Wikipedia entry for Polyethylene terephthalate, in view of CN 104727202 issued to Chen et al. and FR 2515227 issued to Evon.
Stroppiana teaches an artificial turf comprising a primary backing substrate consisting of a fabric pad 10 coupled to a coating layer 12 (abstract, sections [0028]-[0034] and [0037], and Figure 2).  The pad 10 and coating layer 12 are tufted with pile yarn U-shaped formations 14 that extend from the backside of the coating layer 12 and through and above the pad 10 to form the artificial turf (sections [0043]-[0045] and Figure 3).  In one embodiment, a woven stabilizing mesh 20 is employed on the backside of layer 12 to provide reinforcement to the artificial turf (section [0042] and Figure 5).
The pad 10 has a basis weight of 150-400 g/m2, preferably 300 g/m2, and is preferably made of polyester (e.g., polyester terephthalate (PET)) (sections [0026] and [0027]).  The pad may be a simple woven fabric (i.e., applicant’s woven base fabric), a knit fabric, a nonwoven 2, wherein said mesh has been thermoset (i.e., heatset) to stabilize the meshwork (section [0042]).  
The combined pad 10, layer 12, and optional mesh 20 form a primary backing for tufting with the artificial grass pile yarns (sections [0043]-[0045]).  The underside of the tufted primary backing is then heated by a heated plate or roller to produce localized melting and thus, welding and integration of the tufted back loops 16 (i.e., applicant’s roots) and layer 12 with the pad 10 and optional mesh 20 (sections [0048] and [0051]).  The welding is achieved by selecting the thermoplastic material of the pile yarns to be the same or similar to that of the layer 12, wherein said material has a melting point less than that of the pad 10 material (sections [0049] and [0050]).  Specifically, the pile back loops 16 and layer 12 may comprise polyethylene having a melting point of 110-200°C, while the pad and mesh may be PET, which is known to have a melting point of approximately 260°C (section [0050] and Wikipedia entry for PET).  The heated plate or roller will necessarily apply pressure to the melted back loops, thereby shaping the molten thermoplastic polymer to form the weld (Figure 4).  Additionally, upon removal from the heated source, the back loops will necessarily cool in said shape.  
Thus, Stroppiana teaches the invention of claims 1, 3, 4, and 6-8 with the exceptions of (a) the coating layer is made from a hot melt adhesive powder and (b) said coating layer is applied in a discontinuous point bond pattern.
In re Stephens, 145 USPQ 656.  The specific form of the hot melt adhesive does not necessarily materially affect the claimed final product in a structural manner since in the final product the powdered hot melt adhesive is melted, thereby losing its powder form.  Hence, exception (a) is met by the Stroppiana reference.  
In the event the powder form of the hot melt adhesive is given patentable weight, exception (a) is rejected over Stroppiana in view of the Chen reference. Specifically, Stroppiana teaches coating layer 12 is heat meltable thermoplastic material (i.e., a hot melt adhesive) that can be hot-pressed onto the pad or the molten form can be spread or sprayed onto the pad 10 prior to tufting (sections [0038] and [0040]).  Stroppiana fails to teach the coating layer 12 can be applied in powder form.  However, such hot melt adhesive in powder form is known in the art for use in like artificial turfs.  
For example, Chen discloses a recyclable artificial turf and a method of making said turf (translation, section [0002]).  The artificial turf comprises a base fabric A (i.e., a primary backing) having artificial grass pile yarns attached thereto and a base fabric B (i.e., a secondary backing) on the bottom of said artificial turf, wherein the base fabric B is fixed by a hot melt adhesive powder in a thermal composite method (i.e., fusion) (sections [0014] and [0015]).  The base fabrics A and B comprise a nonwoven fabric and may include a mesh fabric (sections [0015], [0016], and [0020]).  The nonwoven fabric may comprise polypropylene (PP), 2 (section [0016]).  The mesh fabric may comprise polypropylene (PP), polyethylene terephthalate (PET), or polyamide (PA) and have a basis weight of 10-200 g/m2 (section [0017]).  The hot melt adhesive powder may comprise ethylene vinyl acetate (EVA) copolymer, a thermoplastic elastomer (TPE), thermoplastic polyurethane (TPU), polyethylene (PE), or polypropylene (PP) (section [0018]).  Said hot melt adhesive may be applied in an amount of 0.1-150 g/m2 (section [0022]).  The nonwoven and mesh fabrics are bonded together with the hot melt adhesive powder at a heating temperature of 120-200°C (section [0023]).  
The mesh and nonwoven fabric may be bonded together by application of the hot melt adhesive powder, heating to melt said powder, and cooling, thereby forming a bond between the nonwoven and mesh fabrics to form the base fabric A (sections [0020]-[0024]).  Base fabric A is then tufted with the artificial grass yarns (section [0026]).  Base fabric B is then bonded to the underside of tufted base fabric A by re-melting, cooling, and solidifying the hot melt adhesive powder (sections [0027] and [0028]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hot melt adhesive of coating layer 12 of Stroppiana in powder form, as taught by Chen, instead of liquid or molten form in order to facilitate even distribution of the adhesive across and within woven pad 10 and mesh 20.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), while Stroppiana and Chen fail to teach the adhesive coating layer is applied discontinuously, such discontinuous adhesive coatings are known in the art of artificial turfs.  For example, Evon discloses an artificial turf comprising polypropylene filaments th paragraph, paragraph spanning pages 3-4, page 5, 3rd and 11-13th paragraphs).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive coating layer of Stroppiana be applied discontinuously, such as in a spot or point bonding pattern, as taught by Evon, in order to retain permeability of the artificial turf.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) and claims 1, 3, 4, and 6-8 are rejected as being obvious over the cited prior art.  
Regarding claims 9-11, 15, and 16, Stroppiana is silent with respect to the addition of a secondary backing for the artificial turf.  However, such secondary backings are well known in the art.  As noted above, Chen teaches the addition of a secondary backing or base fabric B.  Said base fabric B comprises a nonwoven fabric and or a combined nonwoven and mesh fabric, which is thermally bonded to the tufted base fabric A via the hot melt adhesive powder.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a secondary backing as taught by Chen to the Stroppiana artificial turf.  Such a modification would have yielded predictable results to the skilled artisan (i.e., improved dimensional stability and durability of the artificial turf).  Therefore, claims 9-11, 15, and 16 are rejected as being obvious over the cited prior art.  
Regarding claim 12, the limitation that the secondary base fabric is “heat treated before being thermally bonded to the tufted primary backing” is interpreted as a method limitation within a product claim.  As such, said limitation is not given patentable weight at this time.  In In re Stephens, 145 USPQ 656.  In the event the limitation of claim 12 is given patentable weight, Chen teaches the base fabric B is heat treated to bond the nonwoven and mesh prior to attaching to the tufted base fabric A and again heat treated to bond said fabric B to fabric A.  Hence, claim 12 is rejected as being obvious over the cited prior art.  
Regarding claim 13, the limitations to the heat treatment method are method limitations within a product claim.  As such, said limitations are not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656.  The specific heat treatment steps recited in claim 13 have not been shown to materially affect the claimed final product in a structural manner different than the heat treatments disclosed by the reference.  Note the prior art heatsets the mesh to stabilize the meshwork, which is the same objective as applicant’s heat treatment.  Hence, claim 13 is also rejected as being obvious over the cited prior art references. 
Regarding claim 14, the specific heat treatment method steps recited therein have not been shown to result in an unobvious structural difference of the final product compared to the heat treatments disclosed by the references of Stroppiana and Chen.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant In re Thorpe, 227 USPQ 964.  The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, claim 14 is also rejected as being obvious over the cited prior art. 
Regarding claim 18, Stroppiana teaches the hot melt adhesive is preferably PE and Chen teaches the powder hot melt adhesive may be EVA, TPU, or PE.  While Stroppiana is silent with respect to an amount of hot melt adhesive, Chen teaches applying said adhesive in an amount of 0.1-150 g/m2.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the hot melt adhesive of Stroppiana in the amount taught by Chen.  Such a modification would have yielded predictable results to the skilled artisan (i.e., sufficient adhesive to bond the layers of the artificial turf together).  Therefore, claim 18 is rejected as being obvious over the cited prior art.  

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are moot in view of the new prior art rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789 
January 15, 2021